DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JOHN KLECHA,
                               Appellant,

                                   v.

U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE TRUSTEE FOR
               TRUMAN 2016 S06 TITLE TRUST,
                         Appellee.

                             No. 4D21-995

                             [May 12, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
CACE17010431.

  Philippe Symonovicz of Law Offices of Philippe Symonovicz, Fort
Lauderdale, for appellant.

  Adam A. Diaz and Roy Diaz of Diaz Anselmo & Associates P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.